SEVERANCE, RELEASE AND CONSULTING AGREEMENT

     THIS SEVERANCE, RELEASE AND CONSULTING AGREEMENT (this "Release") is made
by and between Norman "Chip" Harpster, Jr. (hereinafter "Employee", "You" and
"Your") and Millennium Cell Inc. (hereinafter "Millennium"), for the purpose of
amicably and fully resolving any and all claims, disputes and issues arising out
of Employee's employment with Millennium and the termination of that employment.

RECITALS

      A.      For purposes of this Release, "Millennium" means Millennium Cell
Inc. and each and all of its subsidiary and affiliated corporations, entities,
members, officers, directors, stockholders, employees, former employees,
departments, divisions, predecessors and/or joint ventures.

      B.      Employee has been employed by Millennium in various positions,
including his most recent position of Vice President, Finance and International
Business Development. As a result of the termination of Employee's employment
with Millennium and to fully and finally resolve all issues concerning
Employee's employment relationship with Millennium, Millennium and Employee have
decided to enter into this Release.

      C.      There is an existing agreement between Employee and Millennium
dated September 6, 2000.

      D.      For and in consideration of the mutual promises and covenants in
this Release, and for other good and valuable consideration, the receipt and
sufficiency of which is hereby acknowledged, the parties agree as follows:

OPERATIVE PROVISIONS

     1.      Termination of Employment.     Millennium and Employee agree that
Employee's employment relationship with Millennium shall terminate effective
February 14, 2003 ("Termination Date").

      2.      Consideration.

          (a)      Severance.     As consideration for Employee's execution of
and compliance with this Release, Millennium agrees to pay Employee the gross
amount of Sixty-Five Thousand and 00/100 ($65,000) Dollars ("Severance"). This
Severance shall be exclusive of any and all earned and unused vacation days.
Employee shall receive payment for fifteen (15) earned and unused vacation days.
The aforementioned Severance payment shall be subject to all appropriate federal
and state withholding and employment taxes. The parties agree that the Severance
shall be paid to Employee within ten (10) business days of the Effective Date of
this Release, as defined in Section 3(e) hereof.

          (b)      Benefit Termination/Continuation:     As further
consideration for Employee's execution of and compliance with this Release:

                1.      Millennium agrees to pay Employee's monthly COBRA
premiums in the amount of One Thousand Three Hundred Thirty-Nine ($1,339.00)
Dollars per month $1,392.79 for eighteen (18) months through August 14, 2004. If
the premium increases or decreases during the eighteen (18) month period,
Millennium agrees to pay the increased or decreased premium so that Employee
continues to receive the same coverage amount. Employee will have the
opportunity and responsibility to elect COBRA continuation coverage and will be
responsible for the execution of the continuation of coverage forms upon
termination of his insurance coverage on February 14, 2003. To the extent
Employee becomes eligible for medical benefits through a new employer during the
eighteen (18) month period identified herein, Employee shall promptly advise
Millennium in writing and Millennium's obligation to make the COBRA payments
referenced herein shall immediately cease.

                2.      Millennium agrees to pay Employee Four Hundred Fifty
Five and 00/100 ($455.00) Dollars per month to be applied to Employee's life
insurance premium for eighteen (18) months through August 14, 2004. If the
premium increases or decreased during the eighteen (18) month period, Millennium
agrees to pay the increased or decreases premium so that Employee continues to
receive the same coverage amount. It shall be Employee's sole responsibility to
make sure timely payments are made to the life insurance company.

                3.      Millennium agrees to pay Employee Two Hundred Eight Four
and 00/100 ($284.00) Dollars per month to be applied to Employee's disability
insurance premium in

the amount of $284 per month for eighteen (18) months through August 14, 2004.
If the premium increases or decreases during the eighteen (18) month period,
Millennium agrees to pay the increased or decreased premium so that Employee
continues to receive the same coverage amount. It shall be Employee's sole
responsibility to make sure timely payments are made to the disability insurance
company.

                4.      All other benefits will terminate on Employee's
Termination Date of February 14, 2003.

                (c)      Warrants:

                    (1)      Employee is the holder of options ("Options") to
purchase 272,500 shares of common stock ("Common Stock") of Millennium. The
Options were issued to Employee pursuant to Millennium's Stock Option Plan. Of
the Options: (i) 212,500 Options have an exercise price of $2.90 per share, and
60,000 Options have an exercise price of $4.35 per share; and (ii) 161,668
Options have vested and 110,832 Options have not vested.

                     (2)      Employee hereby surrenders to Millennium all
Options in exchange for warrants ("Warrants") to purchase an aggregate of
272,500 shares of Common Stock of Millennium. Millennium shall issue the
Warrants to Employee pursuant to the Warrant Agreements ("Warrant Agreements")
attached hereto as Exhibit A. Employee agrees to execute all documents and
instruments necessary for the surrender of the Options. The principal terms of
the Warrants are:

Number of Warrants Term Exercise Price Per Share of Common Stock of Millennium
212,500 2/14/2013 $2.90 60,000 2/14/2013 $4.35

                    (3)      The Warrant Agreements shall each provide that the
Warrants shall not be transferred for one year from February 14, 2003 except the
following Warrant transfers may be made prior to February 14, 2004: (i)
transfers in connection with bona fide estate tax planning purposes; (ii) if the
volume weighted average price of the Common Stock is $4.25 or greater prior to
February 14, 2004, 212,500 Warrants may be transferred within three (3) days
after such price is attained; or (iii) if the volume weighted average price of
the Common Stock is $5.10 or greater prior to February 14, 2004, an additional
60,000 Warrants may be transferred within three (3) days after such price is
attained. Any transfer of the Warrants also must comply with the provisions of
the Securities Act of 1933, as amended (the "Securities Act"), including,
without limitation, Rule 144. Employee and Millennium acknowledge and agree that
because of contractual restrictions binding upon Millennium, Millennium is
presently prohibited from granting to Employee piggy-back registration rights
for the shares of Common Stock underlying the Warrants. If Millennium is
permitted in the future to grant piggyback registration rights, it will grant
them to Employee.

                    (d)      Consulting Arrangement:      As further
consideration for the parties entering into this Release and Millennium issuing
the Warrants to Employee, Employee and Millennium hereby enter into a consulting
arrangement ("Consulting Arrangement"). For purposes of the Consulting
Arrangement, Employee shall be referred to herein as "Consultant." The
Consulting Arrangement shall be for a term of one (1) year from the Effective
Date. At the request of Millennium, Consultant agrees to provide consulting
services to Millennium on matters, topics and projects requested by Millennium.
Such consulting services shall be provided on a reasonable basis by Consultant
and not conflict with his scheduling requirements. Such consulting services
shall include Millennium's financial reporting and SEC compliance, intellectual
property, including issues or disputes relating to claims of persons or entities
other than Millennium to any right or interest in such intellectual property.
For his services as a consultant, Consultant shall provide the first 20 hours of
service at no charge, the next 21 to 40

hours at $175 per hour and all hours over 40 hours at $250 per hour, and
Consultant shall be paid his expenses. Consultant shall provide an invoice on a
monthly basis to Millennium for services rendered and expenses incurred.
Consultant's invoice shall be paid by Millennium within thirty (30) days. For
purposes of the Consulting Arrangement, the following shall apply: The
relationship of Consultant to Millennium shall be that of an independent
contractor. Consultant shall not be deemed to be an employee of Millennium.
Consultant shall not be considered as having employee status for the purpose of
any employee benefit plan applicable to Millennium's employees generally,
payroll withholding taxes, or for any other purpose such as, but not limited to,
worker's compensation, medical or life insurance, vacation, holiday pay,
unemployment insurance and welfare or pension benefits. The benefits set forth
in Section 2(b) of this Agreement are separate and are not related to or a part
of the Consulting Arrangement. Consultant accepts exclusive liability for the
payment of any and all payroll withholding taxes with respect to all
compensation that arises out of the consulting services provided under the terms
of this section of this Release. This section does not and shall not be
construed to create a partnership or joint venture between the parties and any
of them.

                    (e)      Sufficiency of Consideration; No Admission of
Liability.      The parties agree that the consideration paid to Employee and
set forth herein is good and sufficient consideration for this Release. The
parties further agree that these amounts are greater than what Employee is
entitled to receive from Millennium under Millennium's policies, and equal to
the amount under Employee's prior employment agreement with Millennium dated
September 6, 2000 ("Employee's Employment Contract") and applicable law.
Employee acknowledges that neither this Release, nor payment of any
consideration pursuant to this Release, shall be taken or construed to be an
admission or concession of any kind with respect to alleged liability or alleged
wrongdoing by Millennium. Millennium specifically disclaims any liability to
Employee and Employee specifically admits that Millennium is not liable to him
on any basis. Millennium will not challenge an application for unemployment
compensation by Employee.

     3.      General Release and Waiver of Claims:      (a) Employee agrees to
release Millennium, its current and former officers, directors, agents,
employees, former employees, stockholders, affiliates, successors and assigns,
or any of them (hereinafter collectively "Millennium personnel"), from all
claims, demands, actions, liabilities, whether presently known

or unknown by him (except as expressly set forth in paragraph 3(d) below), that
he may have against Millennium or Millennium personnel, in any way related to
his employment at Millennium and/or the termination of that employment. By way
of example, the types of claims that are covered under this Release include but
are not limited to:

(1)   all "wrongful discharge" claims, "constructive discharge" claims, all
claims relating to any contracts of employment, expressed or implied, any
covenants of good faith and fair dealing, expressed or implied, and any personal
wrongs or injuries; (2)   any severance payments or rights or any rights
concerning the exercise or vesting of stock options arising from or related to
the termination of Employee's employment with Millennium or Employee's
Employment Contract or any other purported employment agreement other than for
such payments or rights as set forth in this Release; (3)   any claims that
could be brought pursuant to Title VII of the Civil Rights Act of 1964, 42
U.S.C. § 2000-1 et seq., the Age Discrimination in Employment Act, 29 U.S.C. §
621 et seq., the Americans with Disabilities Act, 42 U.S.C. § 12101 et seq., the
Worker Adjustment and Retraining Notification Act, the Employee Retirement
Income Security Act, 29 U.S.C. § 1131 et seq., the Family and Medical Leave Act,
29 U.S.C. § 2601 et seq., the New Jersey Law Against Discrimination, N.J.S.A. §
10:5-1 et seq., the Conscientious Employee Protection Act, N.J.S.A. § 34:19-1 et
seq., and the Family Leave Act, N.J.S.A. § 34:11B-1 et seq. (all as may have
been amended); and (4)   any claims that could be brought under any other
federal, state, county or municipal statute or ordinance dealing with
discrimination in employment on the basis of sex, race, national origin,
religion, disability, age, marital status, affectional or sexual orientation or
other reason.

     (b)      Employee agrees that he will never sue or otherwise institute a
claim of any kind against Millennium or Millennium personnel for anything that
has happened up to now, whether presently known or unknown by him, in any way
related to his employment at Millennium and/or the termination of that
employment.

     (c)     If Employee breaches the terms of this Release by suing Millennium
or Millennium personnel, Employee agrees that he will pay all costs and expenses
incurred by Millennium and Millennium personnel in defending against the suit,
including reasonable attorneys' fees. Additionally, if Employee breaches the
terms of this Release, Millennium shall have the right to discontinue,
immediately and permanently, all benefits hereunder and to obtain, by way of
counterclaim or other lawful means, repayment of the full amount paid to
Employee as consideration for this Release.

     (d)      This Release does not include any claims Employee may have with
respect to any medical, prescription, dental, flexible spending account, life
insurance, retirement and savings benefits provided by plans maintained by
Millennium to which he may be entitled, or to any rights he may have under
applicable worker's compensation laws or any claims or rights Employee may have
against Millennium personnel unrelated to his employment at Millennium or the
termination of that employment. This Release shall not apply to any claim
brought against Employee by a third party for acts or omissions of Employee
within the scope of his employment as an officer of Millennium.

      (e)      Revocation Periods; Attorney Review; Effective Date.     Employee
acknowledges that he received this Release on January 23, 2003. Employee shall
have until February 13, 2003 to consider this Release and to deliver this
Release, duly executed by Employee, to Millennium ("Consideration Period").
Millennium hereby advises Employee to consult an attorney with respect to the
terms of this Release and Millennium agrees to pay Employee's attorney up to Ten
Thousand and 00/100 ($10,000.00) Dollars for attorney's fees upon presentation
of a statement for fees and services by Employee's attorney. Employee
understands that he is entitled to revoke this Release at any time during the
seven (7) days immediately following Employee's execution of this Release
("Revocation Period") by notifying Millennium in writing of his revocation. To
revoke, a written notice of revocation must be mailed to George Zalepa,
Millennium Cell Inc., 1 Industrial Way West, Eatontown, NJ 07724 within 7 days
after Employee signs this Release. The revocation must be:

           (1)      postmarked within the 7-day period; and

           (2)      properly addressed to George Zalepa at the above address.

     If George Zalepa does not receive a written verification in accordance with
the foregoing terms, Employee will not be able to revoke this Release. This
Release shall become effective on the day after the seven-day Revocation Period
has expired unless timely notice of Employee's revocation has been delivered to
Millennium (the "Effective Date").

     4.      Confidential Information:

          (a)      Employee agrees and acknowledges that the terms and
conditions of Millennium's Employee Proprietary Information and Invention
Agreement and the Confidentiality Agreement remain in full force and effect and
that nothing herein modifies the terms and conditions of those Agreements.
Employee further agrees and acknowledges that prior to February 14, 2003, he
will return or has returned to Millennium any and all Confidential Information
and copies thereof.

          (b)      Employee further acknowledges and agrees that Millennium has
developed, received, compiled and owns certain proprietary techniques and
confidential information that have great value in its business. This information
includes but is not limited to any and all information (in any medium, including
but not limited to, written documents and electronic files) concerning
unpublished financial data, marketing and sales data, compensation and benefits
data, Employee lists, contracts, formulas, trade secrets, discoveries,
improvements, know-how, marketing plans, business plans, strategies, forecasts,
customer information and supplier and vendor identities and agreements
("Confidential Information"). Employee also has access to confidential
information of any persons or entities for whom Millennium performs services, or
from whom Millennium or Employee obtain information ("Clients"). Confidential
Information includes not only information disclosed by Millennium or its Clients
to Employee in the course of Employee's employment with Millennium, but also
information developed or learned by Employee during the course of Employee's
employment with Millennium. Confidential Information is to be broadly defined.

          (c)      Employee acknowledges and agrees that during Employee's
employment with Millennium, Employee has had access to such Confidential
Information. Employee has also had access to privileged communications between
Millennium and its counsel ("Privileged Information"). Employee agrees that at
all times after Employee's employment with Millennium

is terminated, Employee will (i) hold in trust, keep confidential, and not
disclose to any third party or make any use of the Confidential Information of
Millennium or its Clients and/or Privileged Information; (ii) not cause the
transmission, removal or transport of Confidential Information of Millennium or
its Clients or Privileged Information; and (iii) not publish, disclose, or
otherwise disseminate Confidential Information of Millennium or its Clients or
Privileged Information except as otherwise permitted under applicable law.

           (d)      Prior to Millennium's public disclosure of Employee's
termination in a Form 8-K filing with the SEC, Employee agrees to keep both the
existence and the terms (to the extent such terms are in the Form 8-K) of this
Release completely confidential, except that Employee may discuss this Release
with Employee's attorney, accountant, or other professional person who may
assist Employee in evaluating, reviewing, or negotiating this Release, and as
otherwise permitted under applicable law. Disclosure of the terms of this
Release prior to this Release being filed with the SEC contrary to those terms
will constitute a breach of this Release. If terms of this Release are not set
forth in the Form 8-K, Employee shall comply with the non-disclosure provisions
of this Section 4(d). The restrictions in this Section 4(d) shall not apply once
this Release is filed with the SEC. Employee may review and comment upon, but
not approve or disprove, any filings concerning himself.

     5.      Non-Disparagement.     Employee agrees to refrain from any
publication or any type of communication, oral or written, of a defamatory or
disparaging statement pertaining to Millennium, its past, present and future
officers, agents, directors, stockholders, affiliates, supervisors, employees or
representatives, except as otherwise permitted by law. Millennium agrees to
refrain from any publication or any type of communication, oral or written, of a
defamatory or disparaging statement pertaining to Employee, except as otherwise
permitted by law. The provisions of this Section shall also apply when Employee
acts as a Consultant to Millennium pursuant to Section 2(d), provided Employee
shall not be precluded from honestly and accurately responding to questions
presented to him by members of the Board or officers of Millennium during his
consultancy.

      6.      Non-Solicitation: Employee agrees that for a period of two (2)
years after his last day of work at Millennium, February 14, 2003, he will not
directly or indirectly:

           (a)      solicit, attempt to solicit, induce or attempt to induce any
of Millennium's customers or licensees, or currently active potential customers
or licensees, to purchase or license from Millennium any products or services
that Millennium has offered for sale or offered to license during the two-year
period immediately preceding February 14, 2003;

           (b)      solicit, attempt to solicit, induce or attempt to induce any
of Millennium's strategic partners, collaborators, or joint development
partners, to engage in collaborative efforts for the development, sale or
licensing of products or services that are the subject of Millennium's
collaborative efforts with any such entities; and

           (c)      solicit, attempt to solicit, induce or attempt to induce
employees of Millennium to accept employment with, or enter into an independent
contractor relationship with, Employee or any entity with which he shall become
affiliated or employed.

      7.      Non-Compete:     Employee agrees that for a period of two (2)
years after his last day of work at Millennium, February 14, 2003, he will not,
without the prior written consent of Millennium, directly or indirectly provide
any services (whether in the sales, marketing, public relations, finance,
research, development, general office, administrative or other areas) as an
employee, agent, officer, director, consultant, advisor or other representative
within a company, business unit, division or department that develops, sells,
markets, licenses or distributes hydrogen generation, storage, distribution
and/or infrastructure in competition or prospective competition, directly or
indirectly, with Millennium in any state or country in which Millennium seeks to
do business. Millennium's competitors include any entity, individual or
affiliate of such company or individual that develops, sells, markets, licenses
or distributes hydrogen generation, storage, distribution and/or infrastructure
that could be used in place of Millennium's Products or Technology. Millennium's
Products or Technology mean systems for chemically producing hydrogen gas from
boron or boron-containing compounds and delivering said hydrogen gas for
conversion to power.

      8.      Protection of Millennium's Interests:     Employee hereby
acknowledges that these non-compete, non-solicitation and non-disparagement
provisions are necessary and reasonable to protect Millennium's business
interests and to prevent the inevitable disclosure of Millennium's Confidential
Information. Employee further acknowledges that Millennium may

suffer irreparable harm and other damage in the event of a breach any of these
provisions. Employee agrees that the term, scope and geographic area of the
covenants contained herein are reasonable. However, if any court of competent
jurisdiction determines that any such covenant is unenforceable as to the term,
scope or geographic area then such covenant nevertheless shall be enforceable by
such court as to such shorter term, such lesser scope or within such lesser
geographic area as the court determines to be reasonable and enforceable. In the
event that Millennium Cell believes that Employee has breached any provision of
this Agreement, including the non-compete, non-solicitation or non-disparagement
provisions, it shall notify Employee by registered mail or Federal Express.
Employee shall immediately cease the activity and desist from any further
activity which is in non-compliance with this Agreement. To the extent
Millennium Cell is required to file a lawsuit or other proceeding relating to
the enforcement of this Agreement, and Millennium Cell is successful, Employee
shall be responsible to pay the attorneys' fees and costs incurred by Millennium
Cell in connection with the lawsuit or other proceeding. Millennium Cell
reserves its right to seek all legal remedies available to Millennium Cell.
Employee consents to the jurisdiction of the state and federal courts of the
State of New Jersey and agrees that these courts shall be the exclusive forum
for any dispute relating to the non-compete, non-solicitation and
non-disparagement provisions herein. To the extent Employee is required to file
a lawsuit or other proceeding relating to enforcement or litigation of the
non-disparagement provisions herein and Employee is successful, Millennium shall
be obligated to pay the attorneys fees and costs incurred by Employee in
connection with the lawsuit or other proceeding.

      9.      References:     The parties agree that Millennium will provide a
written reference after the effective date of this Release in the form attached
hereto as Exhibit B. Such reference shall be signed by the President and CEO of
Millennium.

      10.      Return of Millennium Property:     On or before February 14,
2003, Employee shall have delivered to Millennium all property belonging to
Millennium in Employee or Employee's agent's possession, custody or control,
including without limitation, (a) all Millennium credit cards, (b) all
computers, laptops, printers, docking stations, other miscellaneous computer
hardware and software, facsimile machines, and copy machines, (c) electronic
organizers, (d) any and all originals and copies of Confidential Information,
and (e)

building keys and Millennium identification cards and other documents. After
February 14, 2003, Employee shall not have access to or use of Millennium's
facilities, e-mail, voicemail, internet, intranet or extranets.

     11.      Entire Agreement:     Employee agrees that this Release contains
the entire agreement of the parties and that this Release cannot be amended,
modified, or supplemented in any respect except by the written agreement of both
parties. The parties further agree that Millennium's Employee Proprietary
Information and Invention Agreement and Confidentiality Agreement remain in full
force and effect unless explicitly superceded by this Release. The parties
further agree that this Release supercedes Employee's Employment Contract, which
shall be deemed null and void as of the Effective Date of this Release and is
hereby terminated as of February 14, 2003.

     12.      Severability:     The parties agree that should a court find any
provision of this Release invalid or unenforceable as applied to any
circumstance, the remainder of this Release and the application of such
provision shall be interpreted so as best to effect the intent of the parties
hereto. The parties further agree to replace any such void or unenforceable
provision of this Release with a valid and enforceable provision that will
achieve, to the extent possible, the economic, business or other purposes of the
void or unenforceable provisions.

      13.      Governing Law:     Employee agrees that this Release shall be
governed by the laws of the State of New Jersey without giving effect to any
conflict of laws principles. Employee consents to the jurisdiction of the
federal and state courts in the State of New Jersey and agrees that they shall
be the exclusive forum for the resolution of any and all disputes under this
Release.

      14.      Employee has read this Release in its entirety, understands fully
the meaning and significance of all its terms, and hereby voluntarily and
knowingly agrees to accept all of its terms. Employee further acknowledges that
he has not relied on any representations, promises, or agreements of any kind
made to him in connection with his decision to accept this Release. Employee
further acknowledges that Millennium has advised him and that he is aware of the
following:

           (a)     he has the right to and has consulted with an attorney prior
to signing this Release;

           (b)     he has twenty-one (21) days to decide whether to sign this
Release; and

           (c)     if he signs this Release, he has up to 7 days to revoke it
and the Release will not become effective until this 7-day period has expired.

DATE: January 27, 2003 /s/ Norman R. Harpster, Jr.               
NORMAN "CHIP" HARPSTER, JR. MILLENNIUM CELL INC. DATE: January 27, 2003 BY: /s/
Stephen S. Tang    
Name: Stephen S. Tang
Title: President & CEO



STATE OF NEW JERSEY) ) ss: COUNTY OF MONMOUTH)

          On this 27th day of January 2003, Norman "Chip" Harpster, Jr.
personally came before me and acknowledged under oath, to my satisfaction, that
this person (a) is named in and personally signed this document; and (b) signed,
sealed and delivered this document as his voluntary act and deed.

/s/ Karen Gavini      
NOTARY PUBLIC

EXHIBIT A

Warrant Agreements

NEITHER THESE SECURITIES NOR THE SECURITIES INTO WHICH THESE SECURITIES ARE
EXERCISABLE HAVE BEEN REGISTERED WITH THE SECURITIES AND EXCHANGE COMMISSION OR
THE SECURITIES COMMISSION OF ANY STATE IN RELIANCE UPON AN EXEMPTION FROM
REGISTRATION UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE "SECURITIES
ACT"), AND, ACCORDINGLY, MAY NOT BE OFFERED OR SOLD EXCEPT PURSUANT TO AN
EFFECTIVE REGISTRATION STATEMENT UNDER THE SECURITIES ACT OR PURSUANT TO AN
AVAILABLE EXEMPTION FROM, OR IN A TRANSACTION NOT SUBJECT TO, THE REGISTRATION
REQUIREMENTS OF THE SECURITIES ACT AND IN ACCORDANCE WITH APPLICABLE STATE
SECURITIES LAWS AS EVIDENCED BY A LEGAL OPINION OF COUNSEL TO THE TRANSFEROR TO
SUCH EFFECT, THE SUBSTANCE OF WHICH SHALL BE REASONABLY ACCEPTABLE TO THE
COMPANY. THESE SECURITIES AND THE SECURITIES ISSUABLE UPON EXERCISE OF THESE
SECURITIES MAY BE PLEDGED IN CONNECTION WITH A BONA FIDE MARGIN ACCOUNT OR OTHER
LOAN SECURED BY SUCH SECURITIES.

MILLENNIUM CELL INC.

WARRANT

Warrant No. H-1 Date of Original Issuance: February 14, 2003

     Millennium Cell Inc., a Delaware corporation (the "Company"), hereby
certifies that, pursuant to the Severance, Release and Consulting Agreement
dated February 14, 2003 between Norman R. Harpster, Jr. and the Company (the
"Severance Agreement"), and for value received, Norman R. Harpster, Jr., or his
registered assigns (the "Holder"), is entitled to purchase from the Company up
to a total of 212,500 shares of common stock, $.001 par value per share (the
"Common Stock"), of the Company (each such share, a "Warrant Share" and all such
shares, the "Warrant Shares") at an exercise price (as adjusted from time to
time as provided in Section 8, the "Exercise Price") per Warrant Share equal to
$2.90, at any time and from time to time from and after February 14, 2004 and
through and including February 14, 2013 (the "Expiration Date"), and subject to
the following terms and conditions:

     1.      Registration of Warrant.     The Company shall register this
Warrant, upon records to be maintained by the Company for that purpose (the
"Warrant Register"), in the name of the record Holder hereof from time to time.
The Company may treat the registered Holder as the absolute owner hereof for the
purpose of any exercise hereof or any distribution to the Holder, and for all
other purposes, absent actual notice to the contrary.

     2.      Restriction on Transfers / Registration of Transfers.     This
Warrant may only be transferred in compliance with state and federal securities
laws. This Warrant may not be transferred until February 14, 2004, except for
(i) transfers in connection with bona fide estate planning purposes, or (ii) if
the volume weighted average price of the Common Stock on any Trading Day (as
defined herein) is equal to or greater than $4.25 (subject to equitable
adjustments for stock splits, recapitalization and similar events) and so long
as the Warrant is transferred within three (3) Trading Days after such price is
attained. The Company shall register the transfer of any portion of this Warrant
in the Warrant Register, upon surrender of this Warrant, with the Form of
Assignment attached hereto duly completed and signed, to the Transfer Agent or
to the Company at its address specified herein. Upon any such registration or
transfer, a new warrant to purchase Common Stock, in substantially the form of
this Warrant (any such new warrant, a "New Warrant"), evidencing the portion of
this Warrant so transferred shall be issued to the transferee and a New Warrant
evidencing the remaining portion of this Warrant not so transferred, if any,
shall be issued to the transferring Holder. The acceptance of the New Warrant by
the transferee thereof shall be deemed the acceptance by such transferee of all
of the rights and obligations of a holder of a Warrant.

     3.      Exercise and Duration.     Subject to the provisions of Section 4,
this Warrant shall be exercisable by the registered Holder at any time and from
time to time on or after February 14, 2004 to and including the Expiration Date;
provided, however, that the Holder is entitled to exercise this Warrant
immediately if: (i) the exercise is in connection with bona fide estate planning
purposes, or (ii) the volume weighted average price of the Common Stock on any
Trading Day (as defined herein) is equal to or greater than $4.25 (subject to
equitable adjustments for stock splits, recapitalization and similar events) and
so long as the Warrant is exercised within three (3) Trading Days after such
price is attained. At 6:30 p.m., New York City time on the Expiration Date, the
portion of this Warrant available for exercise and not exercised prior thereto
shall be and become void and of no value, provided, that if the volume weighted
average price of the Common Stock on the Expiration Date is greater than 102% of
the Exercise Price on the Expiration Date, then this Warrant shall be deemed to
have been exercised in full (to the extent not previously exercised) in
accordance with Section 9 hereof at 6:30 P.M. New York City time on the
Expiration Date.

     4.      Delivery of Warrant Shares.

           (a)      Upon delivery of the Form of Election to Purchase to the
Company (with the attached Warrant Shares Exercise Log) at its address for
notice set forth in Section 12 and upon payment of the Exercise Price multiplied
by the number of Warrant Shares that the Holder intends to purchase hereunder,
the Company shall promptly (but in no event later than three Trading Days (as
defined herein) after the Date of Exercise (as defined herein)) issue and
deliver to the Holder, a certificate for the Warrant Shares issuable upon such
exercise.

     A "Date of Exercise" means the date on which the Holder shall have
delivered to the Company (i) the Form of Election to Purchase attached hereto
(with the Warrant Exercise Log attached to it), appropriately completed and duly
signed and (ii) payment of the Exercise Price for the number of Warrant Shares
so indicated by the Holder to be purchased.

     A "Trading Day" means: (i) a day on which the Common Stock is traded on the
New York Stock Exchange, the American Stock Exchange, the NASDAQ National Market
or the NASDAQ Small Cap Market (each, a "Trading Market"), or (ii) if the Common
Stock is not listed on a Trading Market, a day on which the Common Stock is
traded in the over-the-counter market, as reported by the OTC Bulletin Board, or
(iii) if the Common Stock is not quoted on the OTC Bulletin Board, a day on
which the Common Stock is quoted in the over-the-counter market as reported by
the National Quotation Bureau Incorporated (or any similar organization or
agency succeeding its functions or reporting prices); provided, that in the
event that the Common Stock is not listed or quoted as set forth in (i), (ii)
and (iii) hereof, then Trading Day shall mean any day except Saturday, Sunday
and any day which shall be a federal legal holiday or a day on which banking
institutions in the State of New Jersey are authorized or required by law or
other governmental action to close.

          (b)      If by the fifth Trading Day after a Date of Exercise the
Company fails to deliver the required number of Warrant Shares in the manner
required pursuant to Section 4(a), then the Holder will have the right to
rescind such exercise.

           (c)      If by the fifth Trading Day after a Date of Exercise the
Company fails to deliver the required number of Warrant Shares in a manner
required pursuant to Section 4(a), and if after such fifth Trading Day the
Holder purchases (in an open market transaction or otherwise) shares of Common
Stock to deliver in satisfaction of a sale by the Holder of the Warrant Shares
which the Holder anticipated receiving upon such exercise (a "Buy-In"), then the
Company shall (1) pay in cash to Holder the amount by which (x) the Holder's
total purchase price (including brokerage commissions, if any) for the shares of
Common Stock so purchased exceeds (y) the amount obtained by multiplying (A) the
number of Warrant Shares that the Company was required to deliver to the Holder
in connection with the exercise at issue by (B) the closing bid price of the
Common Stock at the time of the obligation giving rise to such purchase
obligation and (2) at the option of the Holder, either reinstate the portion of
the Warrant and equivalent number of Warrant Shares for which such exercise was
not honored or deliver to the Holder the number of shares of Common Stock that
would have been issued had the Company timely complied with its exercise and
delivery obligations hereunder. For example, if the Holder purchases Common
Stock having a total purchase price of $11,000 to cover a Buy-In with respect to
an attempted exercise of shares of Common Stock with a market price on the date
of exercise totaled $10,000, under clause (1) of the immediately preceding
sentence the Company shall be required to pay the Holder $1,000. The Holder
shall provide the Company written notice indicating the amounts payable to the
Holder in respect of the Buy-In.

           (d)      The Company's obligations to issue and deliver Warrant
Shares in accordance with the terms hereof are absolute and unconditional,
irrespective of any action or inaction by the Holder to enforce the same, any
waiver or consent with respect to any provision hereof, the recovery of any
judgment against any Person or any action to enforce the same, or any setoff,
counterclaim, recoupment, limitation or termination, or any breach or alleged
breach by the Holder or any other Person of any obligation to the Company or any
violation or alleged violation of law by the Holder or any other Person, and
irrespective of any other circumstance which might otherwise limit such
obligation of the Company to the Holder in connection with the issuance of
Warrant Shares. Nothing herein shall limit a Holder's right to pursue any other
remedies available to it hereunder, at law or in equity including, without
limitation, a decree of

specific performance and/or injunctive relief with respect to the Company's
failure to timely deliver certificates representing shares of Common Stock upon
exercise of the Warrant as required pursuant to the terms hereof.

     5.      Charges, Taxes and Expenses.     Issuance and delivery of
certificates for shares of Common Stock upon exercise of this Warrant shall be
made without charge to the Holder for any transfer tax or transfer agent fee in
respect of the issuance of such certificates, both of which shall be paid by the
Company; provided, however, that the Company shall not be required to pay any
tax which may be payable in respect of any transfer involved in the registration
of any certificates for Warrant Shares or Warrants in a name other than that of
the Holder. The Holder shall be responsible for all other tax liabilities that
may arise as a result of holding or transferring this Warrant or receiving
Warrant Shares upon exercise hereof. The Company may require that the Holder
make such provision or payment, or furnish to it such authorization so that the
Company can satisfy its obligation to withhold or otherwise pay for employment,
excise, income and payroll taxes of the Holder arising from the grant, exercise
or cancellation of this Warrant, or the sale of Common Stock acquired on the
exercise of this Warrant. This authority and discretion includes, without
limitation, the right to withhold or receive Warrant Shares, other securities,
property and to make cash payments in respect thereof.

     6.      Replacement of Warrant.     If this Warrant is mutilated, lost,
stolen or destroyed, the Company shall issue or cause to be issued in exchange
and substitution for and upon cancellation hereof, or in lieu of and
substitution for this Warrant, a New Warrant, but only upon receipt of evidence
reasonably satisfactory to the Company of such loss, theft or destruction and
customary and reasonable indemnity, if requested. Applicants for a New Warrant
under such circumstances shall also comply with such other reasonable
regulations and procedures and pay such other reasonable third-party costs as
the Company may prescribe.

     7.      Reservation of Warrant Shares.     The Company covenants that it
will at all times reserve and keep available out of the aggregate of its
authorized but unissued and otherwise unreserved Common Stock, solely for the
purpose of enabling it to issue Warrant Shares upon exercise of this Warrant as
herein provided, the number of Warrant Shares which are then issuable and
deliverable upon the exercise of this entire Warrant. The Company covenants that
all Warrant Shares so issuable and deliverable shall, upon issuance and the
payment of the applicable Exercise Price in accordance with the terms hereof, be
duly and validly authorized, issued and fully paid and nonassessable.

     8.      Certain Adjustments.     The Exercise Price and number of Warrant
Shares issuable upon exercise of this Warrant are subject to adjustment from
time to time as set forth in this Section 8.

           (a)      Stock Dividends and Splits.     If the Company, at any time
while this Warrant is outstanding, (i) pays a stock dividend on its Common Stock
or otherwise makes a distribution on any class of capital stock that is payable
in shares of Common Stock, (ii) subdivides outstanding shares of Common Stock
into a larger number of shares, or (iii) combines outstanding shares of Common
Stock into a smaller number of shares, then in each such case the Exercise Price
shall be multiplied by a fraction of which the numerator shall be the number of
shares of Common Stock outstanding immediately before such event and of which
the

denominator shall be the number of shares of Common Stock outstanding
immediately after such event.

          (b)      Pro Rata Distributions.     If the Company, at any time while
this Warrant is outstanding, distributes to all holders of Common Stock (i)
evidences of its indebtedness, (ii) any security (other than a distribution of
Common Stock covered by the preceding paragraph), (iii) rights or warrants to
subscribe for or purchase any security, or (iv) any other asset (in each case,
"Distributed Property"), then, at the request of any Holder delivered on the
record date fixed for determination of stockholders entitled to receive such
distribution, the Company will deliver to such Holder, within five Trading Days
after such request (or, if later, on the effective date of such distribution),
the Distributed Property that such Holder would have been entitled to receive in
respect of the Warrant Shares for which such Holder's Warrant could have been
exercised immediately prior to such record date. If such Distributed Property is
not delivered to a Holder pursuant to the preceding sentence, then upon any
exercise of the Warrant that occurs after such record date, such Holder shall be
entitled to receive, in addition to the Warrant Shares otherwise issuable upon
such conversion, the Distributed Property that such Holder would have been
entitled to receive in respect of such number of Warrant Shares had the Holder
been the record holder of such Warrant Shares immediately prior to such record
date.

          (c)      Fundamental Transactions.     If, at any time while this
Warrant is outstanding: (i) the Company effects any merger or consolidation of
the Company with or into another Person, (ii) the Company effects any sale of
all or substantially all of its assets in one or a series of related
transactions, (iii) any tender offer or exchange offer (whether by the Company
or another Person) is completed pursuant to which holders of Common Stock are
permitted to tender or exchange their shares for other securities, cash or
property, or (iv) the Company effects any reclassification of the Common Stock
or any compulsory share exchange pursuant to which the Common Stock is
effectively converted into or exchanged for other securities, cash or property
(in any such case, a "Fundamental Transaction"), then the Holder shall have the
right thereafter to receive, upon exercise of this Warrant, the same amount and
kind of securities, cash or property as it would have been entitled to receive
upon the occurrence of such Fundamental Transaction if it had been, immediately
prior to such Fundamental Transaction, the holder of the number of Warrant
Shares then issuable upon exercise in full of this Warrant (the "Alternate
Consideration"). For purposes of any such exercise, the determination of the
Exercise Price shall be appropriately adjusted to apply to such Alternate
Consideration based on the amount of Alternate Consideration issuable in respect
of one share of Common Stock in such Fundamental Transaction, and the Company
shall apportion the Exercise Price among the Alternate Consideration in a
reasonable manner reflecting the relative value of any different components of
the Alternate Consideration. If holders of Common Stock are given any choice as
to the securities, cash or property to be received in a Fundamental Transaction,
then the Holder shall be given the same choice as to the Alternate Consideration
it receives upon any exercise of this Warrant following such Fundamental
Transaction. At the Holder's option and request, any successor to the Company or
surviving entity in such Fundamental Transaction shall, either (i) issue to the
Holder a new warrant substantially in the form of this Warrant and consistent
with the foregoing provisions and evidencing the Holder's right to purchase the
Alternate Consideration for the aggregate Exercise Price upon exercise thereof,
or (ii) purchase the Warrant from the Holder for a purchase price, payable in
cash within five Trading Days after such request (or, if later, on the effective
date of the Fundamental Transaction), equal to the

Black Scholes value of the remaining unexercised portion of this Warrant on the
date of the Fundamental Transaction as well as assumptions reasonably mutually
acceptable to the Company and the Holder, provided that for purposes of such
calculation, the market price of the Common Stock shall be the closing bid price
of the Common Stock on the Trading Day immediately preceding the public
announcement of the Fundamental Transaction and the volatility factor shall be
determined by reference to the 12 month average industry volatility measures.
The terms of any agreement pursuant to which a Fundamental Transaction is
effected shall include terms requiring any such successor or surviving entity to
comply with the provisions of this paragraph (c) and insuring that the Warrant
(or any such replacement security) will be similarly adjusted upon any
subsequent transaction analogous to a Fundamental Transaction.

          (d)      Number of Warrant Shares.     Simultaneously with any
adjustment to the Exercise Price pursuant to paragraphs (a) or (b) of this
Section, the number of Warrant Shares that may be purchased upon exercise of
this Warrant shall be increased or decreased proportionately, so that after such
adjustment the aggregate Exercise Price payable hereunder for the adjusted
number of Warrant Shares shall be the same as the aggregate Exercise Price in
effect immediately prior to such adjustment.

          (e)      Calculations.     All calculations under this Section 8 shall
be made to the nearest cent or the nearest 1/100th of a share, as applicable.
The number of shares of Common Stock outstanding at any given time shall not
include shares owned or held by or for the account of the Company, and the
disposition of any such shares shall be considered an issue or sale of Common
Stock.

          (f)      Notice of Adjustments.     Upon the occurrence of each
adjustment pursuant to this Section 8, the Company at its expense will promptly
compute such adjustment in accordance with the terms of this Warrant and prepare
a certificate setting forth such adjustment, including a statement of the
adjusted Exercise Price and adjusted number or type of Warrant Shares or other
securities issuable upon exercise of this Warrant (as applicable), describing
the transactions giving rise to such adjustments and showing in detail the facts
upon which such adjustment is based. Upon written request, the Company will
promptly deliver a copy of each such certificate to the Holder and to the
Company's Transfer Agent.

          (g)      Notice of Corporate Events.     If the Company (i) declares a
dividend or any other distribution of cash, securities or other property in
respect of its Common Stock, including without limitation any granting of rights
or warrants to subscribe for or purchase any capital stock of the Company or any
Subsidiary, (ii) authorizes or approves, enters into any agreement providing for
or solicits stockholder approval for any Fundamental Transaction or (iii)
authorizes the voluntary dissolution, liquidation or winding up of the affairs
of the Company, then the Company shall deliver to the Holder a notice describing
the material terms and conditions of such transaction, at least 20 calendar days
prior to the applicable record or effective date on which a Person would need to
hold Common Stock in order to participate in or vote with respect to such
transaction, and the Company will take all steps reasonably necessary in order
to insure that the Holder is given the practical opportunity to exercise this
Warrant prior to such time so as to participate in or vote with respect to such
transaction; provided, however, that the failure to

deliver such notice or any defect therein shall not affect the validity of the
corporate action required to be described in such notice.

     9.      Payment of Exercise Price.     The Holder shall pay the Exercise
Price in one of the following manners:

             (a)      Cash Exercise.     The Holder may deliver immediately
available funds; or

             (b)      Cashless Exercise.     The Holder may surrender this
Warrant to the Company together with a notice of cashless exercise, in which
event the Company shall issue to the Holder the number of Warrant Shares
determined as follows:

    X = Y [(A-B)/A] where:         X = the number of Warrant Shares to be issued
to the Holder.     Y = the number of Warrant Shares with respect to which this
Warrant is being exercised.     A = the average of the closing bid prices for
the five Trading Days immediately prior to (but not including) the Exercise
Date.     B = the Exercise Price.

     For purposes of Rule 144 promulgated under the Securities Act, it is
intended, understood and acknowledged that the Warrant Shares issued in a
cashless exercise transaction shall be deemed to have been acquired by the
Holder, and the holding period for the Warrant Shares shall be deemed to have
commenced, on the date this Warrant was originally issued.

     10.      Piggyback Registration.     If the Company proposes to file a
registration statement under the Securities Act with respect to an offering of
Common Stock for its own account or for the account of another person (other
than a registration statement on Form S-4 or S-8), and the Company is not under
any contractual obligation which prohibits the granting of such piggyback
registration rights at that time, then the Company shall give written notice of
such proposed filing to the Holder at the address set forth in Section 12 as
soon as reasonably practicable (but in no event less than 10 days before the
anticipated filing date), undertaking to provide the Holder the opportunity to
register on the same terms and conditions such Warrant Shares as such Holder may
request (a "Piggyback Registration"). The Holder will have five business days
after receipt of any such notice to notify the Company as to whether it wishes
to participate in a Piggyback Registration; provided, that should the Holder
fail to provide timely notice to the Company, the Holder will forfeit any rights
to such proposed offering. In the event that the registration statement is filed
on behalf of person other than the Company, the Company will use its best
efforts to have the Warrant Shares that the Holder wishes to sell included in
the registration statement.

     11.      No Fractional Shares.     No fractional shares of Warrant Shares
will be issued in connection with any exercise of this Warrant. In lieu of any
fractional shares which would, otherwise be issuable, the Company shall pay cash
equal to the product of such fraction multiplied by the closing bid price of one
Warrant Share as reported on the Nasdaq National Market on the date of exercise.

     12.      Notices.      Any and all notices or other communications or
deliveries hereunder (including without limitation any Exercise Notice) shall be
in writing and shall be deemed given and effective on the earliest of (i) the
date of transmission, if such notice or communication is delivered via facsimile
at the facsimile number specified in this Section prior to 6:30 p.m. (New York
City time) on a Trading Day, (ii) the next Trading Day after the date of
transmission, if such notice or communication is delivered via facsimile at the
facsimile number specified in this Section on a day that is not a Trading Day or
later than 6:30 p.m. (New York City time) on any Trading Day, (iii) the Trading
Day following the date of mailing, if sent by nationally recognized overnight
courier service, or (iv) upon actual receipt by the party to whom such notice is
required to be given. The addresses for such communications shall be: (i) if to
the Company, to Millennium Cell Inc., 1 Industrial Way West, Eatontown, New
Jersey, 07724, Facsimile No.: (732) 542-4010, Attn: Chief Financial Officer, or
(ii) if to the Holder, to the address or facsimile number appearing on the
Warrant Register or such other address or facsimile number as the Holder may
provide to the Company in accordance with this Section.

     13.      Warrant Agent.     The Company shall serve as warrant agent under
this Warrant. Upon 30 days' notice to the Holder, the Company may appoint a new
warrant agent. Any corporation into which the Company or any new warrant agent
may be merged or any corporation resulting from any consolidation to which the
Company or any new warrant agent shall be a party or any corporation to which
the Company or any new warrant agent transfers substantially all of its
corporate trust or shareholders services business shall be a successor warrant
agent under this Warrant without any further act. Any such successor warrant
agent shall promptly cause notice of its succession as warrant agent to be
mailed (by first class mail, postage prepaid) to the Holder at the Holder's last
address as shown on the Warrant Register.

     14. Miscellaneous.

          (a)      This Warrant shall be binding on and inure to the benefit of
the parties hereto and their respective successors and assigns. Subject to the
preceding sentence, nothing in this Warrant shall be construed to give to any
Person other than the Company and the Holder any legal or equitable right,
remedy or cause of action under this Warrant. This Warrant may be amended only
in writing signed by the Company and the Holder and their successors and
assigns.

           (b)      All questions concerning the construction, validity,
enforcement and interpretation of this Warrant shall be governed by and
construed and enforced in accordance with the internal laws of the State of New
Jersey, without regard to the principles of conflicts of law thereof. Each party
agrees that all legal proceedings concerning the interpretations, enforcement
and defense of the transactions contemplated by this Warrant (whether brought
against a party hereto or its respective affiliates, directors, officers,
shareholders, employees or agents) shall be commenced in the state and federal
courts sitting in the City of Newark, State of New Jersey. Each party hereto
hereby irrevocably submits to the exclusive jurisdiction of the state and
federal courts sitting in the City of Newark, State of

New Jersey, for the adjudication of any dispute hereunder or in connection
herewith or with any transaction contemplated hereby or discussed herein
(including with respect to the enforcement of this Warrant), and hereby
irrevocably waives, and agrees not to assert in any suit, action or proceeding,
any claim that it is not personally subject to the jurisdiction of any such
court, that such suit, action or proceeding is improper. Each party hereto
hereby irrevocably waives personal service of process and consents to process
being served in any such suit, action or proceeding by mailing a copy thereof
via registered or certified mail or overnight delivery (with evidence of
delivery) to such party at the address in effect for notices to it under this
Warrant and agrees that such service shall constitute good and sufficient
service of process and notice thereof. Nothing contained herein shall be deemed
to limit in any way any right to serve process in any manner permitted by law.
Each party hereto (including its affiliates, agents, officers, directors and
employees) hereby irrevocably waives, to the fullest extent permitted by
applicable law, any and all right to trial by jury in any legal proceeding
arising out of or relating to this Warrant or the transactions contemplated
hereby. If either party shall commence an action or proceeding to enforce any
provisions of this Warrant, then the prevailing party in such action or
proceeding shall be reimbursed by the other party for its attorneys fees and
other costs and expenses incurred with the investigation, preparation and
prosecution of such action or proceeding.

          (c)      The headings herein are for convenience only, do not
constitute a part of this Warrant and shall not be deemed to limit or affect any
of the provisions hereof.

          (d)      In case any one or more of the provisions of this Warrant
shall be invalid or unenforceable in any respect, the validity and
enforceability of the remaining terms and provisions of this Warrant shall not
in any way be affected or impaired thereby and the parties will attempt in good
faith to agree upon a valid and enforceable provision which shall be a
commercially reasonable substitute therefor, and upon so agreeing, shall
incorporate such substitute provision in this Warrant.

     IN WITNESS WHEREOF, the Company has caused this Warrant to be duly executed
by its authorized officer as of the date first indicated above.

MILLENNIUM CELL INC. By: /s/ Stephen S. Tang    
Name: Stephen S. Tang
Title: CEO & President

FORM OF ELECTION TO PURCHASE

To Millennium Cell Inc.:

     In accordance with Warrant No. H-1 issued to the undersigned, the
undersigned hereby elects to purchase       shares of common stock ("Common
Stock"), $.001 par value per share, of Millennium Cell Inc., and, if such Holder
is not utilizing the cashless exercise provisions set forth in this Warrant,
encloses herewith $      in cash, certified or official bank check or checks,
which sum represents the aggregate Exercise Price (as defined in the Warrant)
for the number of shares of Common Stock to which this Form of Election to
Purchase relates.

     The undersigned requests that certificates for the shares of Common Stock
issuable upon this exercise be issued in the name of:

  NAME: _______________________________   ADDRESS:
_______________________________     _______________________________   SOCIAL
SECURITY OR TAX IDENTIFICATION NUMBER:       _______________________________

(Please print name and address)

Warrant Shares Exercise Log

Date Number of Warrant
Shares Available to
be Exercised Number of Warrant
Shares Exercised Number of Warrant
Shares Remaining to
be Exercised        

FORM OF ASSIGNMENT

[To be completed and signed only upon transfer of Warrant]

     FOR VALUE RECEIVED, the undersigned hereby sells, assigns and transfers
unto ________________________________ the right represented by the within
Warrant to purchase ____________ shares of Common Stock of Millennium Cell Inc.,
to which the within Warrant relates and appoints ________________ attorney to
transfer said right on the books of Millennium Cell Inc., with full power of
substitution in the premises.

Dated: _______________, ____

  _________________________________________________________   (Signature must
conform in all respects to name of holder as specified on the face of the
Warrant)       Address of Transferee:  
_________________________________________________________  
_________________________________________________________

In the presence of:

______________________________

NEITHER THESE SECURITIES NOR THE SECURITIES INTO WHICH THESE SECURITIES ARE
EXERCISABLE HAVE BEEN REGISTERED WITH THE SECURITIES AND EXCHANGE COMMISSION OR
THE SECURITIES COMMISSION OF ANY STATE IN RELIANCE UPON AN EXEMPTION FROM
REGISTRATION UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE "SECURITIES
ACT"), AND, ACCORDINGLY, MAY NOT BE OFFERED OR SOLD EXCEPT PURSUANT TO AN
EFFECTIVE REGISTRATION STATEMENT UNDER THE SECURITIES ACT OR PURSUANT TO AN
AVAILABLE EXEMPTION FROM, OR IN A TRANSACTION NOT SUBJECT TO, THE REGISTRATION
REQUIREMENTS OF THE SECURITIES ACT AND IN ACCORDANCE WITH APPLICABLE STATE
SECURITIES LAWS AS EVIDENCED BY A LEGAL OPINION OF COUNSEL TO THE TRANSFEROR TO
SUCH EFFECT, THE SUBSTANCE OF WHICH SHALL BE REASONABLY ACCEPTABLE TO THE
COMPANY. THESE SECURITIES AND THE SECURITIES ISSUABLE UPON EXERCISE OF THESE
SECURITIES MAY BE PLEDGED IN CONNECTION WITH A BONA FIDE MARGIN ACCOUNT OR OTHER
LOAN SECURED BY SUCH SECURITIES.

MILLENNIUM CELL INC.

WARRANT

Warrant No. H-2 Date of Original Issuance: February 14, 2003

     Millennium Cell Inc., a Delaware corporation (the "Company"), hereby
certifies that, pursuant to the Severance, Release and Consulting Agreement
dated February 14, 2003 between Norman R. Harpster, Jr. and the Company (the
"Severance Agreement"), and for value received, Norman R. Harpster, Jr., or his
registered assigns (the "Holder"), is entitled to purchase from the Company up
to a total of 60,000 shares of common stock, $.001 par value per share (the
"Common Stock"), of the Company (each such share, a "Warrant Share" and all such
shares, the "Warrant Shares") at an exercise price (as adjusted from time to
time as provided in Section 8, the "Exercise Price") per Warrant Share equal to
$4.35, at any time and from time to time from and after February 14, 2004 and
through and including February 14, 2013 (the "Expiration Date"), and subject to
the following terms and conditions:

     1.      Registration of Warrant.     The Company shall register this
Warrant, upon records to be maintained by the Company for that purpose (the
"Warrant Register"), in the name of the record Holder hereof from time to time.
The Company may treat the registered Holder as the absolute owner hereof for the
purpose of any exercise hereof or any distribution to the Holder, and for all
other purposes, absent actual notice to the contrary.

     2.     Restriction on Transfers / Registration of Transfers.     This
Warrant may only be transferred in compliance with state and federal securities
laws. This Warrant may not be transferred until February 14, 2004, except for
(i) transfers in connection with bona fide estate planning purposes or (ii) if
the volume weighted average price of the Common Stock on any Trading Day (as
defined herein) is equal to or greater than $5.10 (subject to equitable

adjustments for stock splits, recapitalization and similar events) and so long
as the Warrant is transferred within three (3) Trading Days after such price is
attained. The Company shall register the transfer of any portion of this Warrant
in the Warrant Register, upon surrender of this Warrant, with the Form of
Assignment attached hereto duly completed and signed, to the Transfer Agent or
to the Company at its address specified herein. Upon any such registration or
transfer, a new warrant to purchase Common Stock, in substantially the form of
this Warrant (any such new warrant, a "New Warrant"), evidencing the portion of
this Warrant so transferred shall be issued to the transferee and a New Warrant
evidencing the remaining portion of this Warrant not so transferred, if any,
shall be issued to the transferring Holder. The acceptance of the New Warrant by
the transferee thereof shall be deemed the acceptance by such transferee of all
of the rights and obligations of a holder of a Warrant.

      3.      Exercise and Duration.     Subject to the provisions of Section 4,
this Warrant shall be exercisable by the registered Holder at any time and from
time to time on or after February 14, 2004 to and including the Expiration Date;
provided, however, that the Holder is entitled to exercise this Warrant
immediately if: (i) the exercise is in connection with bona fide estate planning
purposes, or (ii) the volume weighted average price of the Common Stock on any
Trading Day (as defined herein) is equal to or greater than $5.10 (subject to
equitable adjustments for stock splits, recapitalization and similar events) and
so long as the Warrant is exercised within three (3) Trading Days after such
price is attained. At 6:30 p.m., New York City time on the Expiration Date, the
portion of this Warrant available for exercise and not exercised prior thereto
shall be and become void and of no value, provided, that if the volume weighted
average price of the Common Stock on the Expiration Date is greater than 102% of
the Exercise Price on the Expiration Date, then this Warrant shall be deemed to
have been exercised in full (to the extent not previously exercised) in
accordance with Section 9 hereof at 6:30 P.M. New York City time on the
Expiration Date.

     4.      Delivery of Warrant Shares.

          (a)      Upon delivery of the Form of Election to Purchase to the
Company (with the attached Warrant Shares Exercise Log) at its address for
notice set forth in Section 12 and upon payment of the Exercise Price multiplied
by the number of Warrant Shares that the Holder intends to purchase hereunder,
the Company shall promptly (but in no event later than three Trading Days (as
defined herein) after the Date of Exercise (as defined herein)) issue and
deliver to the Holder, a certificate for the Warrant Shares issuable upon such
exercise.

     A "Date of Exercise" means the date on which the Holder shall have
delivered to the Company (i) the Form of Election to Purchase attached hereto
(with the Warrant Exercise Log attached to it), appropriately completed and duly
signed and (ii) payment of the Exercise Price for the number of Warrant Shares
so indicated by the Holder to be purchased.

     A "Trading Day" means: (i) a day on which the Common Stock is traded on the
New York Stock Exchange, the American Stock Exchange, the NASDAQ National Market
or the NASDAQ Small Cap Market (each, a "Trading Market"), or (ii) if the Common
Stock is not listed on a Trading Market, a day on which the Common Stock is
traded in the over-the-counter market, as reported by the OTC Bulletin Board, or
(iii) if the Common Stock is not quoted on the OTC Bulletin Board, a day on
which the Common Stock is quoted in the over-the-counter market as reported by
the National Quotation Bureau Incorporated (or any similar organization

or agency succeeding its functions or reporting prices); provided, that in the
event that the Common Stock is not listed or quoted as set forth in (i), (ii)
and (iii) hereof, then Trading Day shall mean any day except Saturday, Sunday
and any day which shall be a federal legal holiday or a day on which banking
institutions in the State of New Jersey are authorized or required by law or
other governmental action to close.

          (b)      If by the fifth Trading Day after a Date of Exercise the
Company fails to deliver the required number of Warrant Shares in the manner
required pursuant to Section 4(a), then the Holder will have the right to
rescind such exercise.

          (c)      If by the fifth Trading Day after a Date of Exercise the
Company fails to deliver the required number of Warrant Shares in a manner
required pursuant to Section 4(a), and if after such fifth Trading Day the
Holder purchases (in an open market transaction or otherwise) shares of Common
Stock to deliver in satisfaction of a sale by the Holder of the Warrant Shares
which the Holder anticipated receiving upon such exercise (a "Buy-In"), then the
Company shall (1) pay in cash to Holder the amount by which (x) the Holder's
total purchase price (including brokerage commissions, if any) for the shares of
Common Stock so purchased exceeds (y) the amount obtained by multiplying (A) the
number of Warrant Shares that the Company was required to deliver to the Holder
in connection with the exercise at issue by (B) the closing bid price of the
Common Stock at the time of the obligation giving rise to such purchase
obligation and (2) at the option of the Holder, either reinstate the portion of
the Warrant and equivalent number of Warrant Shares for which such exercise was
not honored or deliver to the Holder the number of shares of Common Stock that
would have been issued had the Company timely complied with its exercise and
delivery obligations hereunder. For example, if the Holder purchases Common
Stock having a total purchase price of $11,000 to cover a Buy-In with respect to
an attempted exercise of shares of Common Stock with a market price on the date
of exercise totaled $10,000, under clause (1) of the immediately preceding
sentence the Company shall be required to pay the Holder $1,000. The Holder
shall provide the Company written notice indicating the amounts payable to the
Holder in respect of the Buy-In.

          (d)      The Company's obligations to issue and deliver Warrant Shares
in accordance with the terms hereof are absolute and unconditional, irrespective
of any action or inaction by the Holder to enforce the same, any waiver or
consent with respect to any provision hereof, the recovery of any judgment
against any Person or any action to enforce the same, or any setoff,
counterclaim, recoupment, limitation or termination, or any breach or alleged
breach by the Holder or any other Person of any obligation to the Company or any
violation or alleged violation of law by the Holder or any other Person, and
irrespective of any other circumstance which might otherwise limit such
obligation of the Company to the Holder in connection with the issuance of
Warrant Shares. Nothing herein shall limit a Holder's right to pursue any other
remedies available to it hereunder, at law or in equity including, without
limitation, a decree of specific performance and/or injunctive relief with
respect to the Company's failure to timely deliver certificates representing
shares of Common Stock upon exercise of the Warrant as required pursuant to the
terms hereof.

      5.      Charges, Taxes and Expenses.      Issuance and delivery of
certificates for shares of Common Stock upon exercise of this Warrant shall be
made without charge to the Holder for any transfer tax or transfer agent fee in
respect of the issuance of such certificates, both of which

shall be paid by the Company; provided, however, that the Company shall not be
required to pay any tax which may be payable in respect of any transfer involved
in the registration of any certificates for Warrant Shares or Warrants in a name
other than that of the Holder. The Holder shall be responsible for all other tax
liabilities that may arise as a result of holding or transferring this Warrant
or receiving Warrant Shares upon exercise hereof. The Company may require that
the Holder make such provision or payment, or furnish to it such authorization
so that the Company can satisfy its obligation to withhold or otherwise pay for
employment, excise, income and payroll taxes of the Holder arising from the
grant, exercise or cancellation of this Warrant, or the sale of Common Stock
acquired on the exercise of this Warrant. This authority and discretion
includes, without limitation, the right to withhold or receive Warrant Shares,
other securities, property and to make cash payments in respect thereof.

      6.      Replacement of Warrant.     If this Warrant is mutilated, lost,
stolen or destroyed, the Company shall issue or cause to be issued in exchange
and substitution for and upon cancellation hereof, or in lieu of and
substitution for this Warrant, a New Warrant, but only upon receipt of evidence
reasonably satisfactory to the Company of such loss, theft or destruction and
customary and reasonable indemnity, if requested. Applicants for a New Warrant
under such circumstances shall also comply with such other reasonable
regulations and procedures and pay such other reasonable third-party costs as
the Company may prescribe.

      7.      Reservation of Warrant Shares.     The Company covenants that it
will at all times reserve and keep available out of the aggregate of its
authorized but unissued and otherwise unreserved Common Stock, solely for the
purpose of enabling it to issue Warrant Shares upon exercise of this Warrant as
herein provided, the number of Warrant Shares which are then issuable and
deliverable upon the exercise of this entire Warrant. The Company covenants that
all Warrant Shares so issuable and deliverable shall, upon issuance and the
payment of the applicable Exercise Price in accordance with the terms hereof, be
duly and validly authorized, issued and fully paid and nonassessable.

      8.      Certain Adjustments.     The Exercise Price and number of Warrant
Shares issuable upon exercise of this Warrant are subject to adjustment from
time to time as set forth in this Section 8.

          (a)      Stock Dividends and Splits.     If the Company, at any time
while this Warrant is outstanding, (i) pays a stock dividend on its Common Stock
or otherwise makes a distribution on any class of capital stock that is payable
in shares of Common Stock, (ii) subdivides outstanding shares of Common Stock
into a larger number of shares, or (iii) combines outstanding shares of Common
Stock into a smaller number of shares, then in each such case the Exercise Price
shall be multiplied by a fraction of which the numerator shall be the number of
shares of Common Stock outstanding immediately before such event and of which
the denominator shall be the number of shares of Common Stock outstanding
immediately after such event.

          (b)      Pro Rata Distributions.     If the Company, at any time while
this Warrant is outstanding, distributes to all holders of Common Stock (i)
evidences of its indebtedness, (ii) any security (other than a distribution of
Common Stock covered by the preceding paragraph), (iii) rights or warrants to
subscribe for or purchase any security, or (iv) any other asset (in each case,

"Distributed Property"), then, at the request of any Holder delivered on the
record date fixed for determination of stockholders entitled to receive such
distribution, the Company will deliver to such Holder, within five Trading Days
after such request (or, if later, on the effective date of such distribution),
the Distributed Property that such Holder would have been entitled to receive in
respect of the Warrant Shares for which such Holder's Warrant could have been
exercised immediately prior to such record date. If such Distributed Property is
not delivered to a Holder pursuant to the preceding sentence, then upon any
exercise of the Warrant that occurs after such record date, such Holder shall be
entitled to receive, in addition to the Warrant Shares otherwise issuable upon
such conversion, the Distributed Property that such Holder would have been
entitled to receive in respect of such number of Warrant Shares had the Holder
been the record holder of such Warrant Shares immediately prior to such record
date.

          (c)      Fundamental Transactions.     If, at any time while this
Warrant is outstanding: (i) the Company effects any merger or consolidation of
the Company with or into another Person, (ii) the Company effects any sale of
all or substantially all of its assets in one or a series of related
transactions, (iii) any tender offer or exchange offer (whether by the Company
or another Person) is completed pursuant to which holders of Common Stock are
permitted to tender or exchange their shares for other securities, cash or
property, or (iv) the Company effects any reclassification of the Common Stock
or any compulsory share exchange pursuant to which the Common Stock is
effectively converted into or exchanged for other securities, cash or property
(in any such case, a "Fundamental Transaction"), then the Holder shall have the
right thereafter to receive, upon exercise of this Warrant, the same amount and
kind of securities, cash or property as it would have been entitled to receive
upon the occurrence of such Fundamental Transaction if it had been, immediately
prior to such Fundamental Transaction, the holder of the number of Warrant
Shares then issuable upon exercise in full of this Warrant (the "Alternate
Consideration"). For purposes of any such exercise, the determination of the
Exercise Price shall be appropriately adjusted to apply to such Alternate
Consideration based on the amount of Alternate Consideration issuable in respect
of one share of Common Stock in such Fundamental Transaction, and the Company
shall apportion the Exercise Price among the Alternate Consideration in a
reasonable manner reflecting the relative value of any different components of
the Alternate Consideration. If holders of Common Stock are given any choice as
to the securities, cash or property to be received in a Fundamental Transaction,
then the Holder shall be given the same choice as to the Alternate Consideration
it receives upon any exercise of this Warrant following such Fundamental
Transaction. At the Holder's option and request, any successor to the Company or
surviving entity in such Fundamental Transaction shall, either (i) issue to the
Holder a new warrant substantially in the form of this Warrant and consistent
with the foregoing provisions and evidencing the Holder's right to purchase the
Alternate Consideration for the aggregate Exercise Price upon exercise thereof,
or (ii) purchase the Warrant from the Holder for a purchase price, payable in
cash within five Trading Days after such request (or, if later, on the effective
date of the Fundamental Transaction), equal to the Black Scholes value of the
remaining unexercised portion of this Warrant on the date of the Fundamental
Transaction as well as assumptions reasonably mutually acceptable to the Company
and the Holder, provided that for purposes of such calculation, the market price
of the Common Stock shall be the closing bid price of the Common Stock on the
Trading Day immediately preceding the public announcement of the Fundamental
Transaction and the volatility factor shall be determined by reference to the 12
month average industry volatility measures. The terms of any agreement pursuant
to which a Fundamental Transaction is effected

shall include terms requiring any such successor or surviving entity to comply
with the provisions of this paragraph (c) and insuring that the Warrant (or any
such replacement security) will be similarly adjusted upon any subsequent
transaction analogous to a Fundamental Transaction.

          (d)      Number of Warrant Shares.     Simultaneously with any
adjustment to the Exercise Price pursuant to paragraphs (a) or (b) of this
Section, the number of Warrant Shares that may be purchased upon exercise of
this Warrant shall be increased or decreased proportionately, so that after such
adjustment the aggregate Exercise Price payable hereunder for the adjusted
number of Warrant Shares shall be the same as the aggregate Exercise Price in
effect immediately prior to such adjustment.

           (e)      Calculations.     All calculations under this Section 8
shall be made to the nearest cent or the nearest 1/100th of a share, as
applicable. The number of shares of Common Stock outstanding at any given time
shall not include shares owned or held by or for the account of the Company, and
the disposition of any such shares shall be considered an issue or sale of
Common Stock.

           (f)      Notice of Adjustments.     Upon the occurrence of each
adjustment pursuant to this Section 8, the Company at its expense will promptly
compute such adjustment in accordance with the terms of this Warrant and prepare
a certificate setting forth such adjustment, including a statement of the
adjusted Exercise Price and adjusted number or type of Warrant Shares or other
securities issuable upon exercise of this Warrant (as applicable), describing
the transactions giving rise to such adjustments and showing in detail the facts
upon which such adjustment is based. Upon written request, the Company will
promptly deliver a copy of each such certificate to the Holder and to the
Company's Transfer Agent.

           (g)      Notice of Corporate Events.     If the Company (i) declares
a dividend or any other distribution of cash, securities or other property in
respect of its Common Stock, including without limitation any granting of rights
or warrants to subscribe for or purchase any capital stock of the Company or any
Subsidiary, (ii) authorizes or approves, enters into any agreement providing for
or solicits stockholder approval for any Fundamental Transaction or (iii)
authorizes the voluntary dissolution, liquidation or winding up of the affairs
of the Company, then the Company shall deliver to the Holder a notice describing
the material terms and conditions of such transaction, at least 20 calendar days
prior to the applicable record or effective date on which a Person would need to
hold Common Stock in order to participate in or vote with respect to such
transaction, and the Company will take all steps reasonably necessary in order
to insure that the Holder is given the practical opportunity to exercise this
Warrant prior to such time so as to participate in or vote with respect to such
transaction; provided, however, that the failure to deliver such notice or any
defect therein shall not affect the validity of the corporate action required to
be described in such notice.

     9.      Payment of Exercise Price.      The Holder shall pay the Exercise
Price in one of the following manners:

            (a)      Cash Exercise.     The Holder may deliver immediately
available funds; or

           (b)      Cashless Exercise.     The Holder may surrender this Warrant
to the Company together with a notice of cashless exercise, in which event the
Company shall issue to the Holder the number of Warrant Shares determined as
follows:

    X = Y [(A-B)/A] where:         X = the number of Warrant Shares to be issued
to the Holder.     Y = the number of Warrant Shares with respect to which this
Warrant is being exercised.     A = the average of the closing bid prices for
the five Trading Days immediately prior to (but not including) the Exercise
Date.     B = the Exercise Price.

     For purposes of Rule 144 promulgated under the Securities Act, it is
intended, understood and acknowledged that the Warrant Shares issued in a
cashless exercise transaction shall be deemed to have been acquired by the
Holder, and the holding period for the Warrant Shares shall be deemed to have
commenced, on the date this Warrant was originally issued.

     10.      Piggyback Registration.     If the Company proposes to file a
registration statement under the Securities Act with respect to an offering of
Common Stock for its own account or for the account of another person (other
than a registration statement on Form S-4 or S-8), and the Company is not under
any contractual obligation which prohibits the granting of such piggyback
registration rights at that time, then the Company shall give written notice of
such proposed filing to the Holder at the address set forth in Section 12 as
soon as reasonably practicable (but in no event less than 10 days before the
anticipated filing date), undertaking to provide the Holder the opportunity to
register on the same terms and conditions such Warrant Shares as such Holder may
request (a "Piggyback Registration"). The Holder will have five business days
after receipt of any such notice to notify the Company as to whether it wishes
to participate in a Piggyback Registration; provided, that should the Holder
fail to provide timely notice to the Company, the Holder will forfeit any rights
to such proposed offering. In the event that the registration statement is filed
on behalf of person other than the Company, the Company will use its best
efforts to have the Warrant Shares that the Holder wishes to sell included in
the registration statement.

     11.      No Fractional Shares.     No fractional shares of Warrant Shares
will be issued in connection with any exercise of this Warrant. In lieu of any
fractional shares which would, otherwise be issuable, the Company shall pay cash
equal to the product of such fraction multiplied by the closing bid price of one
Warrant Share as reported on the Nasdaq National Market on the date of exercise.

      12.      Notices.     Any and all notices or other communications or
deliveries hereunder (including without limitation any Exercise Notice) shall be
in writing and shall be deemed given and effective on the earliest of (i) the
date of transmission, if such notice or communication is delivered via facsimile
at the facsimile number specified in this Section prior to 6:30 p.m. (New

York City time) on a Trading Day, (ii) the next Trading Day after the date of
transmission, if such notice or communication is delivered via facsimile at the
facsimile number specified in this Section on a day that is not a Trading Day or
later than 6:30 p.m. (New York City time) on any Trading Day, (iii) the Trading
Day following the date of mailing, if sent by nationally recognized overnight
courier service, or (iv) upon actual receipt by the party to whom such notice is
required to be given. The addresses for such communications shall be: (i) if to
the Company, to Millennium Cell Inc., 1 Industrial Way West, Eatontown, New
Jersey, 07724, Facsimile No.: (732) 542-4010, Attn: Chief Financial Officer, or
(ii) if to the Holder, to the address or facsimile number appearing on the
Warrant Register or such other address or facsimile number as the Holder may
provide to the Company in accordance with this Section.

     13.      Warrant Agent.     The Company shall serve as warrant agent under
this Warrant. Upon 30 days' notice to the Holder, the Company may appoint a new
warrant agent. Any corporation into which the Company or any new warrant agent
may be merged or any corporation resulting from any consolidation to which the
Company or any new warrant agent shall be a party or any corporation to which
the Company or any new warrant agent transfers substantially all of its
corporate trust or shareholders services business shall be a successor warrant
agent under this Warrant without any further act. Any such successor warrant
agent shall promptly cause notice of its succession as warrant agent to be
mailed (by first class mail, postage prepaid) to the Holder at the Holder's last
address as shown on the Warrant Register.

      14.      Miscellaneous.

           (a)      This Warrant shall be binding on and inure to the benefit of
the parties hereto and their respective successors and assigns. Subject to the
preceding sentence, nothing in this Warrant shall be construed to give to any
Person other than the Company and the Holder any legal or equitable right,
remedy or cause of action under this Warrant. This Warrant may be amended only
in writing signed by the Company and the Holder and their successors and
assigns.

           (b)      All questions concerning the construction, validity,
enforcement and interpretation of this Warrant shall be governed by and
construed and enforced in accordance with the internal laws of the State of New
Jersey, without regard to the principles of conflicts of law thereof. Each party
agrees that all legal proceedings concerning the interpretations, enforcement
and defense of the transactions contemplated by this Warrant (whether brought
against a party hereto or its respective affiliates, directors, officers,
shareholders, employees or agents) shall be commenced in the state and federal
courts sitting in the City of Newark, State of New Jersey. Each party hereto
hereby irrevocably submits to the exclusive jurisdiction of the state and
federal courts sitting in the City of Newark, State of New Jersey, for the
adjudication of any dispute hereunder or in connection herewith or with any
transaction contemplated hereby or discussed herein (including with respect to
the enforcement of this Warrant), and hereby irrevocably waives, and agrees not
to assert in any suit, action or proceeding, any claim that it is not personally
subject to the jurisdiction of any such court, that such suit, action or
proceeding is improper. Each party hereto hereby irrevocably waives personal
service of process and consents to process being served in any such suit, action
or proceeding by mailing a copy thereof via registered or certified mail or
overnight delivery (with evidence of delivery) to such party at the address in
effect for notices to it under this Warrant and agrees that such service shall
constitute

good and sufficient service of process and notice thereof. Nothing contained
herein shall be deemed to limit in any way any right to serve process in any
manner permitted by law. Each party hereto (including its affiliates, agents,
officers, directors and employees) hereby irrevocably waives, to the fullest
extent permitted by applicable law, any and all right to trial by jury in any
legal proceeding arising out of or relating to this Warrant or the transactions
contemplated hereby. If either party shall commence an action or proceeding to
enforce any provisions of this Warrant, then the prevailing party in such action
or proceeding shall be reimbursed by the other party for its attorneys fees and
other costs and expenses incurred with the investigation, preparation and
prosecution of such action or proceeding.

           (c)      The headings herein are for convenience only, do not
constitute a part of this Warrant and shall not be deemed to limit or affect any
of the provisions hereof.

           (d)      In case any one or more of the provisions of this Warrant
shall be invalid or unenforceable in any respect, the validity and
enforceability of the remaining terms and provisions of this Warrant shall not
in any way be affected or impaired thereby and the parties will attempt in good
faith to agree upon a valid and enforceable provision which shall be a
commercially reasonable substitute therefor, and upon so agreeing, shall
incorporate such substitute provision in this Warrant.

      IN WITNESS WHEREOF, the Company has caused this Warrant to be duly
executed by its authorized officer as of the date first indicated above.

  MILLENNIUM CELL INC.   By: /s/ Stephen S. Tang     Name: Stephen S. Tang
Title: CEO & President

FORM OF ELECTION TO PURCHASE



To Millennium Cell Inc.:

     In accordance with Warrant No. H-2 issued to the undersigned, the
undersigned hereby elects to purchase _____________ shares of common stock
("Common Stock"), $.001 par value per share, of Millennium Cell Inc., and, if
such Holder is not utilizing the cashless exercise provisions set forth in this
Warrant, encloses herewith $________ in cash, certified or official bank check
or checks, which sum represents the aggregate Exercise Price (as defined in the
Warrant) for the number of shares of Common Stock to which this Form of Election
to Purchase relates.

      The undersigned requests that certificates for the shares of Common Stock
issuable upon this exercise be issued in the name of:

  NAME: _______________________________   ADDRESS:
_______________________________     _______________________________   SOCIAL
SECURITY OR TAX IDENTIFICATION NUMBER:       _______________________________

(Please print name and address)

Warrant Shares Exercise Log

Date Number of Warrant
Shares Available to
be Exercised Number of Warrant
Shares Exercised Number of Warrant
Shares Remaining to
be Exercised        

FORM OF ASSIGNMENT

[To be completed and signed only upon transfer of Warrant]

     FOR VALUE RECEIVED, the undersigned hereby sells, assigns and transfers
unto ________________________________ the right represented by the within
Warrant to purchase ____________ shares of Common Stock of Millennium Cell Inc.,
to which the within Warrant

relates and appoints ________________ attorney to transfer said right on the
books of Millennium Cell Inc., with full power of substitution in the premises.

Dated: _______________, ____

  _________________________________________________________   (Signature must
conform in all respects to name of holder as specified on the face of the
Warrant)       Address of Transferee:  
_________________________________________________________  
_________________________________________________________

In the presence of:

______________________________

FORM OF ELECTION TO PURCHASE



To Millennium Cell Inc.:

     In accordance with Warrant No. H-2 issued to the undersigned, the
undersigned hereby elects to purchase _____________ shares of common stock
("Common Stock"), $.001 par value per share, of Millennium Cell Inc., and, if
such Holder is not utilizing the cashless exercise provisions set forth in this
Warrant, encloses herewith $________ in cash, certified or official bank check
or checks, which sum represents the aggregate Exercise Price (as defined in the
Warrant) for the number of shares of Common Stock to which this Form of Election
to Purchase relates.

      The undersigned requests that certificates for the shares of Common Stock
issuable upon this exercise be issued in the name of:

  NAME: _______________________________   ADDRESS:
_______________________________     _______________________________   SOCIAL
SECURITY OR TAX IDENTIFICATION NUMBER:       _______________________________

(Please print name and address)

Warrant Shares Exercise Log

Date Number of Warrant
Shares Available to
be Exercised Number of Warrant
Shares Exercised Number of Warrant
Shares Remaining to
be Exercised        

FORM OF ASSIGNMENT

[To be completed and signed only upon transfer of Warrant]

      FOR VALUE RECEIVED, the undersigned hereby sells, assigns and transfers
unto ________________________________ the right represented by the within
Warrant to purchase ____________ shares of Common Stock of Millennium Cell Inc.,
to which the within Warrant relates and appoints ________________ attorney to
transfer said right on the books of Millennium Cell Inc., with full power of
substitution in the premises.

Dated: _______________, ____

  _________________________________________________________   (Signature must
conform in all respects to name of holder as specified on the face of the
Warrant)       Address of Transferee:  
_________________________________________________________  
_________________________________________________________

In the presence of:

______________________________

EXHIBIT B

During the term of his employment with Millennium, Mr. Norman "Chip" Harpster,
Jr. was a well-qualified, creative and results-oriented senior executive with
Millennium. Mr. Harpster has significant experience leading financial and
administrative groups and served in a variety of roles during his tenure at
Millennium, which commenced in October 2000:

 * VP Finance and Administration - October 2000 to December 2001
 * VP Finance and CFO - October 2000 to February 2003
 * Corporate Secretary - October 2000 to February 2003
 * VP International Business Development - December 2001 to February 2003

Mr. Harpster was responsible for the initial establishment of the accounting,
and reporting, treasury, tax, procurement, safety, health and environment, risk
management, facilities, human

resources, and information technology infrastructures of this development-stage
company. In addition, Mr. Harpster led the effort to secure a second round of
capital on behalf of Millennium in the amount of $16 million.